DETAILED ACTION
Drawings
The drawings were received on 07/31/20. These drawings are accepted by the examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-3  and 26 are rejected under 35 U.S.C. 103 as being unpatentable over
Qualcomm Incorporated, hereinafter, Qualcomm) in view of Trolier-Mckinstry et al (hereinafter, Trolier-Mckinstry).
Regarding claim1, Qualcomm discloses an ultrasonic transceiver sensor device (see: abstract), fingerprint sensor...The piezoelectric layer and the transceiver electrode are configured to generate one or more ultrasonic waves), comprising: a substrate including a semiconductor material (figure5, sensor substrate 202, see: par. 71 and 178 par. the sensor substrate may be a semiconductor substrate); 
a CMOS layer attached to a first side of the substrate (see: par. 190), the plurality of sensor circuits (204) may be formed over a first surface of the sensor substrate (202) such as...CMOS circuits); an array of piezoelectric transducers coupled to the CMOS layer (transceiver layer 206, see: par. 190); the transceiver layer 206 may include one or more piezoelectric layers, therefore an array) and operable to generate
ultrasonic pulses having a frequency (paragraph109, The transceiver layer 206 may include one or more piezoelectric layers and electrode layers that enable the transceiver layer 206 to generate and detect ultrasonic waves/signals (par. 91); FIG.7A illustrates a 
series of graphs showing image contrast for different cavity heights over a range of ultrasonic frequencies...transmission frequencies

Regarding Claim 3, modified Qualcomm discloses the ultrasonic transceiver 
Qualcomm fails to explicitly disclose that reflected ultrasonic pulses received at the piezoelectric transducers are returned from the ridges that correspond to echo signals of different delays and magnitudes corresponding to the applied force. Trolier-Mckinstry teaches reflected ultrasound waves return to the transducer 
4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Qualcomm with the teaching of Trolier-Mckinstry, thereby reflected ultrasonic pulses received at the piezoelectric transducers are returned from the ridges that correspond to echo signals of different delays and magnitudes corresponding to the applied force, for the purpose of calculating the difference in pressure (Trolier-Mckinstry, paragraph 4).
Regarding Claim 26, modified Qualcomm discloses the ultrasonic transceiver sensor device of claim 1, wherein the ultrasonic transceiver sensor device is configured on a base proximate to a second ultrasonic transceiver sensor device (see figure 5, transciever layer 206, paragraph 73, multiple layers, therefore array, configured on a base as electrode 208, proximate the second transceiver within 206) and each ultrasonic transceiver sensor device in communication with a data processing unit via an electrode (interconnects 214, paragraph 80). Qualcomm fails to explicitly disclose the ultrasonic transceiver sensor device is configured on a flexible base proximate to a second ultrasonic transceiver sensor device, separated by a soft polymer material between the ultrasonic transceiver sensor devices, and each ultrasonic transceiver sensor device in communication with a data processing unit via a bus.
Trolier-Mckinstry teaches the ultrasonic transceiver sensor device is configured on a flexible base proximate to a second ultrasonic transceiver sensor device (see figure 7, the base as the substrate with multiple ultrasonic  transceiver  sensor  devices  as pillars, paragraph 65, Each transducer element comprises an 
bus electrode to connect the transducers to the processor, since bus electrodes were well known at the time of the device and therefore to increase the ease of manufacturing and designing the device.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm Incorporated (hereinafter Qualcomm) in view of Trolier-Mckinstry et al. (hereinafter Trolier-Mckinstry) and Peshkin et al. (hereinafter Peshkin).
Regarding Claim 4, modified Qualcomm discloses the ultrasonic transceiver sensor device of claim 3, wherein plurality of ridges facilitate increased resolution of a differential between the generated ultrasonic pulse transmitted toward the object in contact with the plurality of ridges and the reflected ultrasonic pulses received at the piezoelectric transducers are returned from the ridges (paragraph 91, see figure 7a, the difference in signal strength (e.g., image contrast) between valley regions of a finger and ridge regions of the finger, normalized to the maximum signal over the frequency range. Normalized image contrast (valley-
Regarding Claims 5-6, modified Qualcomm fails to explicitly disclose wherein the plurality of ridges is structured as a homogenous layer, wherein the ridges have a substantially uniform set of material properties and topology (claim 5); the plurality of ridges is structured as a heterogeneous layer, wherein the ridges have a varying set of material properties and topology (claim 6); Peshkin teaches a plurality of ridges is structured as a homogenous layer, wherein the ridges have a substantially uniform set of material properties and topology (see figures 16-17; paragraph 85, a pattern of shear electrodes, as ridges; paragraph 88, made from the same material, therefore uniform set of material properties and topology, see figure 16); the plurality of ridges is structured as a .
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over
Qualcomm Incorporated (hereinafter Qualcomm) in view of Trolier-Mckinstry et al. (hereinafter Trolier-Mckinstry) and Yuhas et al. (hereinafter Yuhas).
Regarding Claim 8, modified Qualcomm discloses the ultrasonic transceiver sensor device of claim 1, wherein the CMOS elements of the CMOS layer in communication with the array of piezoelectric transducers  are operable to receive and process outputs from the piezoelectric transducers produced in response to the generated ultrasonic pulses transmitted toward the contact layer and the received reflected ultrasonic pulses (see figure 5, paragraphs 76, 80), but is silent regarding such that a thermal property of the object in contact with the surface is determined based on the relative time-of-flight (TOF) of the ultrasonic pulses. In the same field of endeavor, Yuhas teaches an ultrasonic transducer (108, paragraph 43, the acoustic transducer 108 may be implemented using a piezoelectric transducer, which is a common type of ultrasonic transducer; 
Regarding Claim 9, modified Qualcomm fails to explicitly disclose wherein thermal property is determined based on a time-of-flight (TOF) of the ultrasonic pulses transmitted toward the contact layer and the received reflected ultrasonic pulses that corresponds to a temperature profile across (i) the contact layer and the substrate and (ii) the object in contact with the surface.
Yuhas teaches the thermal property is determined based on a time-of-flight (TOF) of the ultrasonic pulses transmitted toward a contact layer and the received reflected ultrasonic pulses that corresponds to a temperature profile 
Regarding Claim 10, modified Qualcomm fails to explicitly disclose wherein the thermal property of the object is a temperature of a region of the object in contact with the surface (inner chamber wall 102 in contact with the surface 104, paragraph 38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Qualcomm with the teaching of .
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over
Qualcomm Incorporated (hereinafter Qualcomm) in view of Trolier-Mckinstry et al. (hereinafter Trolier-Mckinstry), Yuhas et al. (hereinafter Yuhas), and Reich et al. (hereinafter Reich).
Regarding Claims 12-13, modified Qualcomm discloses a CMOS layer as a circuitry layer (paragraph 146) but is silent regarding a heating element coupled to the substrate to generate heat to control a temperature across the substrate (claim 12); a reference substrate including a semiconductor material attached to the array of piezoelectric transducers and/or the CMOS layer on an opposite side to the substrate, wherein heating element is operable to generate heat to control a temperature across the reference substrate (claim 13); In the same field of endeavor, Reich teaches a sensor (abstract) wherein a heating element coupled to the substrate to generate heat to control a temperature across the substrate (heating element see figure 1 on a substrate; paragraph 19, The sensing element preferably comprises a heating element that heats the sensing element to operating temperature, therefore controlling heat across the substrate, as it is part of the substrate); a reference substrate including a semiconductor material (paragraph 20, the sensing element comprising silicon, which is a semiconducting element; see figure 1, the reference electrode as a reference substrate as part of the sensing element, therefore  comprising  a semiconducting material) attached to the circuitry (see figure 1, circuitry as the working .
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over
Qualcomm Incorporated (hereinafter Qualcomm) in view of Anderson et al. (hereinafter Anderson).
Regarding Claim 34, Qualcomm discloses an ultrasonic sensor device (abstract, fingerprint sensor... The piezoelectric layer and the transceiver electrode are configured to generate one or more ultrasonic waves) comprising: a housing including an opening (2904, see figure 38,  paragraph 118, encapsulating  layer as a housing with opening for sensor substrate 202); an ultrasonic transceiver  sensor device contained in the housing (sensor substrate 202, transceiver layer 206, and circuits 204, see figure 38; see paragraphs 71 and 73, as an ultrasonic transceiver sensor), the ultrasonic transceiver sensor device comprising: a substrate including a semiconductor material (figures 5 and 38, sensor  substrate  202, paragraph 71, paragraph 178, the sensor substrate may be  a semiconductor  substrate); a CMOS layer attached to a first side of the substrate (paragraph 190, The plurality of sensor circuits 204 may be formed over a first surface of the sensor substrate 202, such as... CMOS circuits); an array of piezoelectric transducers coupled to the CMOS layer (transceiver layer 206, paragraph 109, The transceiver layer 206 may include one or more piezoelectric layers, therefore an array) and operable to generate ultrasonic pulses having a frequency in a range of 0.5 GHz or less (paragraph 109, The transceiver layer 206 may include one or more piezoelectric layers and electrode layers that enable the transceiver layer 206 to generate and detect ultrasonic waves/signals; paragraph 91, FIG. 7A illustrates a series of graphs showing 
Qualcomm fails to explicitly disclose the device for characterizing constituents in soil, for contacting with soil or an object in the soil, a wireless transmitter and/or receiver unit. In the same field of endeavor, Anderson teaches a sensor (abstract) comprising characterizing constituents  in soil, for contacting  with soil or an object in the soil (abstract, a transceiver wirelessly communicates with the passive sensors to receive data indicating a condition within the soil, such as environmental condition or a biological presence), a wireless transmitter and/or receiver unit (abstract, wirelessly communicating, therefore a wireless transmitter). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Qualcomm with the teaching of Anderson for the purpose of increasing crop 
Regarding Claim 60, modified Qualcomm fails to explicitly disclose wherein the ultrasonic sensor device is operable to provide data for determining water content, chemical properties of the soil, root growth, or presence of a pest organism in the soil proximate  the surface of the substrate. Anderson teaches the ultrasonic sensor device is operable to provide data for determining water content, chemical properties of the soil, root growth, or presence of a pest organism in the soil proximate the surface of the substrate (paragraphs 2-3, modeling the water content). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Qualcomm with the teaching of Anderson for the purpose of increasing crop fidelity and soil modeling (Anderson, paragraph 5).
Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over
Qualcomm Incorporated (hereinafter Qualcomm) in view of Anderson et al. (hereinafter Anderson) and further in view of Nanoselect, Inc. (hereinafter Nanoselect).
Regarding Claims 35-36, modified Qualcomm fails to explicitly disclose the contract layer is configured to provide a hydrophilic surface that contacts the soil or with the object in soil (claim 35); the contact layer includes an array of nanostructures protruding at a height of 10 nm to 20 nm to provide the hydrophilic surface (claim 36). In the same field of endeavor, Nanoselect teaches a sensor (abstract) comprising a layer is configured to provide a hydrophilic  surface that contacts an object (paragraph  19, construct a hydrophilic platform on the surface .
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over
Qualcomm Incorporated (hereinafter Qualcomm) in view of Anderson et al. (hereinafter Anderson) and Trolier-Mckinstry et al. (hereinafter Trolier-Mckinstry).
Regarding claim 37, modified Qualcomm discloses the ultrasonic sensor device of claim 34, wherein the contact layer includes a plurality of ridges formed on the surface of the contact layer (via the fingerprint, paragraph 91), wherein the ridges are configured to change in shape based on an applied force (inherent, as the finger presses harder, the shape of the ridges will change) such that reflected ultrasonic pulses received at the piezoelectric transducers are returned from the ridges that correspond to echo signals of different delays and magnitudes (paragraph 89, better reflection of ultrasonic waves generated by the transceiver layer 206, thereby providing a more accurate and precise imagery of the object that is in contact with the platen 201; paragraph 91, The graphs show the difference in signal strength (e.g., image contrast) between valley regions of a finger and ridge regions of the finger, normalized to the maximum signal over the 
Qualcomm fails to explicitly disclose an object in the soil, the pressure corresponding to the applied force. Anderson teaches characterizing constituents in soil, for contacting with soil or an object in the soil (abstract, a transceiver wirelessly communicates with the passive sensors to receive data indicating a condition within the soil, such as environmental condition or a biological presence). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Qualcomm with the teaching of Anderson for the purpose of increasing crop fidelity and soil modeling (Anderson, paragraph 5). 
Furthermore, Trolier-Mckinstry teaches the pressure corresponding to the applied force (par. 4, pressure variations are converted into an electrical signal). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Qualcomm with the teaching of Trolier-Mckinstry for the purpose of calculating the difference in pressure (Trolier-Mckinstry, paragraph 4).
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm Incorporated (hereinafter Qualcomm) in view of Anderson et al. (hereinafter Anderson), Trolier-Mckinstry et al. (hereinafter Trolier-Mckinstry), and Peshkin et al. (hereinafter Peshkin).
Regarding Claim 38, modified  Qualcomm discloses  the ultrasonic sensor device  of claim 37, wherein plurality  of ridges facilitate increased resolution of a differential between the generated ultrasonic pulse transmitted toward the object in contact with the plurality of ridges and the reflected ultrasonic pulses received at the piezoelectric transducers are returned from the ridges (paragraph 91, see figure 7a, the difference in signal strength (e.g., image contrast) between valley regions of a finger and ridge regions of the finger, normalized to the maximum signal over the frequency range. Normalized image contrast (valley-ridge) for various transmission frequencies between about 10 MHz and about 25 MHz; therefore the ridges of the fingers increase the resolution, as image contrast).
Qualcomm fails to explicitly disclose the object in the soil, such that a type of force, including a normal force, a shear force, or a combination of both, is determinable. Anderson teaches an object in the soil (abstract, a transceiver wirelessly communicates with the passive sensors to receive data indicating a condition within the soil, such as environmental condition or a biological presence). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Qualcomm with the teaching of Anderson for the purpose of increasing crop fidelity and soil modeling (Anderson, paragraph 5). Peshkin teaches an ultrasonic  transducer (abstract, paragraph 4) .
Claims 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm Incorporated (hereinafter Qualcomm) in view of Anderson et al. (hereinafter Anderson) and further in view of Yuhas et al. (hereinafter Yuhas).
Regarding claim 42, modified Qualcomm discloses the ultrasonic sensor device of claim 42, wherein the CMOS elements of the CMOS layer in communication with the array of piezoelectric transducers are operable to receive and process outputs from the piezoelectric transducers produced in response to the generated ultrasonic pulses transmitted toward the contact layer and the received reflected ultrasonic pulses (see figure 5, paragraphs 76, 80), but is silent regarding such that a thermal property of the soil and/or the object in the soil in contact with the surface is determined based on the relative time-of-flight (TOF) of the ultrasonic pulses. Yuhas teaches an ultrasonic transducer (108, paragraph 43, the acoustic transducer 108 may be implemented using a piezoelectric transducer, which is a common type of ultrasonic transducer; abstract) as a 
Regarding Claim 43, modified Qualcomm fails to explicitly disclose wherein thermal property is determined based on a time-of-flight (TOF) of the ultrasonic pulses transmitted toward the contact layer and the received reflected ultrasonic pulses that corresponds to a temperature profile across the contact layer and the substrate and (ii) the object in contact with the surface. Yuhas teaches the thermal property is determined based on a time-of-flight (TOF) of the ultrasonic pulses transmitted toward a contact layer and the received reflected ultrasonic pulses that corresponds to a temperature profile across the contact layer and the 
Regarding Claim 44, modified Qualcomm fails to explicitly disclose wherein the thermal property of the soil and/or the object in the soil is a temperature of a region of the soil and/or the object in the soil in contact with the surface.
Anderson teaches wherein the thermal property of the soil and/or the object in the soil is a temperature of a region of the soil and/or the object in the soil in .
Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over
Qualcomm Incorporated (hereinafter Qualcomm) in view of Anderson et al. (hereinafter Anderson), and further in view of Yuhas et al. (hereinafter Yuhas), and Reich et al. (hereinafter Reich).
Regarding claim 49, modified Qualcomm discloses a CMOS layer as a circuitry layer (paragraph 146) but is silent regarding a reference substrate including a semiconductor material attached to the array of piezoelectric transducers and/or the CMOS layer on an opposite side to the substrate; and a heating element coupled to the reference substrate to generate heat to control a temperature across the reference substrate (claim 49). In the same field of endeavor, Reich teaches a sensor (abstract) wherein a heating element coupled to the substrate to generate heat to control a temperature across the substrate (heating element see figure 1 on a substrate; paragraph 19, The sensing element preferably comprises a heating element  that heats the sensing element  to operating temperature, therefore controlling heat across the substrate, as it is part of the substrate); a reference substrate including a semiconductor material (paragraph 20, the sensing element comprising silicon, which is a semiconducting element; see figure 1, the reference electrode as a reference substrate as part of .
Claims 52 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm Incorporated (hereinafter Qualcomm) in view of Anderson et al. (hereinafter Anderson) and Hill.
Regarding Claim 52, modified Qualcomm discloses ultrasonic sensor device, as described above, but is silent regarding wherein the housing includes a rigid elongated body with a sharp point on a first end to be inserted into the soil, wherein the one or more ultrasonic transceiver sensor devices are configured along corresponding openings arranged on the rigid elongated body toward the first end such that the one or more ultrasonic transceiver sensor devices are within soil when the ultrasonic sensor device is inserted into the soil.
In the same field of endeavor, Hill teaches a sensor (abstract) comprising the housing includes a rigid elongated body with a sharp point on a first end to be inserted into the soil (22, 28; see figure 2, paragraph 35, interfaces with the soil at multiple points. FIG. 2 shows a soil moisture sensor that interfaces with the soil at two depths using sensor pins 22 and 28); wherein the one or more sensor devices are configured along corresponding openings arranged on the rigid elongated body toward the first end such that the one or more sensor devices are within soil when the sensor device is inserted into the soil (see figure 4, openings in the house for the sensor pins 22 and 28, buried in the soil). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Qualcomm with the teaching of Hill for the purpose of improving the efficiency of the device (Hill, paragraph 33).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206. The examiner can normally be reached Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUES M SAINT SURIN/Examiner, Art Unit 2861